People v Diaz (2019 NY Slip Op 04659)





People v Diaz


2019 NY Slip Op 04659


Decided on June 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2019

Renwick, J.P., Manzanet-Daniels, Gesmer, Kern, Singh, JJ.


9596 260376/16

[*1]The People of the State of New York, Respondent,
vRichard Diaz, Defendant. Seneca Insurance Company, Inc., et al., Nonparty Appellants.


The Heinrich Law Group, PC, Bronx (Jay Heinrich of counsel), for appellants.
Darcel D. Clark, District Attorney, Bronx (Beth Kublin of counsel), for respondent.

Order, Supreme Court, Bronx County (Robert E. Torres, J.), entered October 31, 2016, which, upon reargument, adhered to its prior decision to deny the surety's motion for remission of a bail forfeiture in the amount of $25,000, unanimously affirmed, without costs.
The court providently exercised its discretion in denying the surety's motion for remission of forfeited bail. The record demonstrates that defendant's absence was willful and there are no exceptional circumstances warranting the relief sought (see People v Fiannaca , 306 NY 513, 517 [1954]; People v Gonzalez , 280
AD2d 274 [1st Dept 2001]; People v Peerless Ins. Co. , 21 AD2d 609, 613—614 [1st Dept 1964]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 11, 2019
CLERK